 Case 2:20-cv-11671-SJM-APP ECF No. 5 filed 08/31/20         PageID.32    Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 HARVEY PRESTON,
                                              Case No. 2:20-cv-11671
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 LES PARISH, et al.,

             Defendants.
                                  /

               OPINION AND ORDER DENYING
     APPLICATION TO PROCEED IN FORMA PAUPERIS [2] AND
 SUMMARILY DISMISSING THE COMPLAINT WITHOUT PREJUDICE [1]

      Plaintiff Harvey Preston, a state prisoner in custody of the Michigan

Department of Corrections, recently filed a pro se civil rights complaint under 42

U.S.C. § 1983, ECF 1, and an application to proceed without prepaying the fees and

costs for the action ("IFP"), ECF 2. For the reasons stated below, the Court will deny

the IFP application and dismiss the complaint.

                                  BACKGROUND

      Two months ago, Preston, an inmate at the Oaks Correctional Facility in

Manistee, Michigan, sued employees of the correctional facility. ECF 1. Preston

alleged that several Defendants placed him in segregation even though he had

committed no major misconduct and was considered a general population prisoner.

ECF 1, PgID 3–4. He further alleged that he needed medical care for his right thumb

and arm, and that he has not worked in a year. Id. at 3. Additionally, Preston asserted

that the food service at the correctional facility has caused many of his medical



                                          1
 Case 2:20-cv-11671-SJM-APP ECF No. 5 filed 08/31/20          PageID.33     Page 2 of 4



problems. And he claimed that he has faced racial discrimination, inadequate food

and medical care, and unsafe conditions. Id. at 3–4.

                                    DISCUSSION

      A preliminary question is whether Preston may proceed without prepaying the

filing fee for the complaint. Ordinarily, a federal litigant who is too poor to pay court

fees "may commence a civil action without prepaying fees or paying certain expenses."

Coleman v. Tollefson, 575 U.S. 532, __, 135 S. Ct. 1759, 1761 (2015) (citing 28 U.S.C.

§ 1915). But, as the Supreme Court explained in Coleman,

      a special "three strikes" provision prevents a court from affording in
      forma pauperis status where the litigant is a prisoner and he or she "has,
      on 3 or more prior occasions, while incarcerated . . . , brought an action
      or appeal in a court of the United States that was dismissed on the
      grounds that it is frivolous, malicious, or fails to state a claim upon
      which relief may be granted."

Id. (quoting 28 U.S.C. § 1915(g) (alterations and emphasis in original)). An exception

to the three strikes rule applies when "the prisoner is under imminent danger of

serious physical injury." 28 U.S.C. § 1915(g).

      "[T]he three strikes rule is not an affirmative defense that must be raised in

the pleadings." Harris v. New York, 607 F.3d 18, 23 (2d Cir. 2010). As a result, "a

district court can invoke § 1915(g) to dismiss a prisoner lawsuit even if the three

strikes rule has not been raised by the defendant in the pleadings." Id.; see also Witzke

v. Hiller, 966 F. Supp. 538, 539 (E.D. Mich. 1997) (dismissing a prisoner's complaint

sua sponte under 28 U.S.C. § 1915(g) because the plaintiff had three strikes).

      A review of Preston's litigation history in federal court reveals that more than

three of his complaints were summarily dismissed for failure to state a claim. See



                                           2
 Case 2:20-cv-11671-SJM-APP ECF No. 5 filed 08/31/20          PageID.34   Page 3 of 4



Preston v. MDOC, et al., No. 1:03-cv-00812 (W.D. Mich. Dec. 2, 2003); Preston v.

Burch, No. 1:03-cv-00581 (W.D. Mich. Dec. 5, 2003); Preston v. Duney, No. 2:03-cv-

00253 (W.D. Mich. Jan. 6, 2004); Preston v. White, No. 2:03-cv-00249 (W.D. Mich. Jan.

7, 2004). And three other cases were dismissed because Preston had three strikes

under § 1915(g) and did not prepay the filing fee. See Preston v. Davids, et al., No.

1:18-cv-00803 (W.D. Mich. Sept. 19, 2018, and Aug. 8, 2018); Preston v. Smith, et al.,

No. 1:18-cv-00084 (W.D. Mich. Apr. 19, 2018, and Feb. 2, 2018); Preston v. U.P. Health

Sys., et al., No. 2:16-cv-00201 (Dec. 1, 2016, and Sept. 30, 2016).

      Furthermore, Preston has not demonstrated that he is in imminent danger of

serious physical injury. He did allege that he has trouble bending his right finger and

arm, that he has experienced tightness in his chest, and that someone burned his face

by throwing hot coffee on him about a month before he sued. ECF 1, PgID 3. But "[a]

physical injury is 'serious' for purposes of § 1915(g) if it has potentially dangerous

consequences such as death or severe bodily harm." Gresham v. Meden, 938 F.3d 847,

850 (6th Cir. 2019). Because Preston's allegations do not rise to that level, the Court

will deny the motion to proceed IFP and will also summarily dismiss the complaint

without prejudice. Preston may refile the complaint with the appropriate filing fee if

he so chooses.

      WHEREFORE, it is hereby ORDERED that Plaintiff's application to proceed

without prepaying the fees or costs for this action [2] is DENIED, and the complaint

[1] is summarily DISMISSED WITHOUT PREJUDICE under 28 U.S.C. § 1915(g).




                                           3
 Case 2:20-cv-11671-SJM-APP ECF No. 5 filed 08/31/20      PageID.35   Page 4 of 4



      IT IS FURTHER ORDERED that because Plaintiff has three strikes he may

not PROCEED in forma pauperis on appeal if he appeals this decision. 28 U.S.C. §

1915(g).

      SO ORDERED.

                                     s/ Stephen J. Murphy, III
                                     STEPHEN J. MURPHY, III
                                     United States District Judge
Dated: August 31, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 31, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        4
